Citation Nr: 0302920	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  96-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for an 
acquired psychiatric disorder, to include dysthymic disorder 
with depression.

(The issue of entitlement to service connection for irritable 
bowel syndrome, residuals of a recurrent ganglion cyst of the 
left wrist, and a respiratory disorder manifested by 
shortness of breath will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
January 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1995 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
irritable bowel syndrome, a history of recurrent ganglion 
cyst of the left wrist, and a respiratory disorder.  In 
addition, service connection was granted for a dysthymic 
disorder with assignment of a 10 percent disability rating 
effective from January 31, 1995.  

During the pendency of the appeal, the RO issued a December 
1997 rating action that awarded a 30 percent disability 
rating for the veteran's service connected acquired 
psychiatric disorder.  This rating was assigned an effective 
date of January 31, 1995, the day following the veteran's 
release from active duty.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the 
veteran's claim remains open.  

The Board had previously remanded the case to the RO in 
August 1999 and February 2000 for further development.  The 
case is returned to the Board for further appellate review.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for irritable bowel 
syndrome, a history of recurrent ganglion cyst, and a 
respiratory disorder pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After 
providing the notice and reviewing any response thereto, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's service-connected dysthymic disorder is 
manifested by symptoms such as mild social and occupational 
impairment, difficulty concentrating, difficulty sleeping, 
and a depressed mood. 

3.  The veteran's dysthymic is not shown to be productive of 
more than mild impairment of his ability to establish or 
maintain effective or favorable relationships with people or 
more than mild industrial impairment due to reduced 
reliability, flexibility, and efficiency levels caused by 
reason of psychoneurotic symptoms.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for a dysthymic disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Codes 9405 (1996) and 9433 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2002); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  During his recent April 2000 VA 
examination, the veteran reported that he was not receiving 
any current treatment for his service-connected acquired 
psychiatric disorder.  However, he reported that he had 
received treatment for this disorder at the Birmingham, 
Alabama, VA Medical Center (VAMC), one and half years before 
the examination.  Pursuant to the Board's 2000 Remand, the RO 
requested treatment records from the Birmingham VAMC dating 
from the month that the veteran separated from active duty.  
The VAMC responded by submitting a facsimile of the veteran's 
medical records that were of record on December 2001.  Based 
on the foregoing, the Board finds that the duty to assist the 
claimant in obtaining pertinent medical records is satisfied.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the veteran whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
information necessary to establish increased ratings for his 
service-connected disabilities by means of various statements 
of the case and supplemental statements of the case issued 
during the appeals process.  Also, by letter dated in 
September 2002, he was informed of what information was 
needed to establish an increased rating, what VA would do to 
assist him, and what he needed to do to establish the benefit 
sough.  Accordingly, the Board finds that the duty to inform 
the veteran of required evidence to substantiate his claim 
has been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In the 
present case, the veteran has been afforded several 
examinations to assess the severity of his service-connected 
acquired psychiatric disorder. 

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

Evidentiary Background.  Service medical records show that 
the veteran was diagnosed with a dysthymic disorder during 
active duty.  He received outpatient treatment until being 
hospitalized in September 1994 for evaluation of his 
depressive illness and suicidal ideation.  He described a 
worsening dysphoric mood over several years.  These feelings 
were related to his stress from his duty environment and 
efforts seeking off base housing.  It was noted that the 
veteran tried to temper his dysphoric mood by consuming 
alcohol.  He did not endorse any periods of mania or symptoms 
of psychotic, panic, dissociative, or anxiety disorders.  
Dysthymic disorder was diagnosed.  This condition was 
manifested by a depressed mood most of the day complicated by 
sleep, energy, and concentration disturbances.  He was noted 
to have feelings of hopelessness and low self-esteem.  He was 
also noted to have a personality disorder.  It was 
recommended that the veteran's case be presented to the 
Medical Evaluation Board.  Thereafter, the veteran received a 
medical retirement and was separated from active duty on 
January 30, 1995.   

Following his separation from active duty, the veteran was 
afforded a June 1995 VA mental disorders examination. The 
examiner noted that the veteran experienced a severely and 
progressively depressed mood from the spring of 1994 until 
early September 1994 when he started exhibiting psychotic 
symptoms.  The veteran's symptoms responded well to a dose of 
antidepressants and he improved.  The examiner diagnosed 
major depressive illness with recent history of brief 
psychosis.  At present, he was significantly improved.  He 
was also diagnosed with post-traumatic stress disorder, 
controlled, related to sexual abuse during childhood.  

The veteran was afforded a subsequent VA mental examination 
in November 1997. He was taking Prozac and participating in a 
work study program at the VAMC.  He reported a chronic 
depressed mood, sleep disturbances, low energy, low self-
esteem, and difficulties with concentration.  He stated that 
he had though of suicide, but had no real plans or means.  He 
could not remember one happy moment in his life.  The 
examiner noted that the veteran appeared on time for his 
interview and was neat and clean.  He maintained minimal eye 
contact during the interview and his facial expression was 
sad.  He denied homicidal ideation, auditory and visual 
hallucinations, and delusions.  His speech was extremely 
slowed and his psychomotor movement was retarded.  His affect 
was flat and his mood was depressed.  Memory and 
concentration were impaired.  He was fully oriented.  
Pertinent diagnosis was dysthymia, chronic, moderate.  In 
addition, possible major depressive episodes were noted.  A 
global assessment of functioning score of 60 was indicated.  
The examiner noted that the veteran had moderate social and 
occupational impairment due to his dysthymia.  He was unable 
to establish and maintain effective social or occupational 
relationship due to this condition.

An April 2000 VA vocational rehabilitation consultation 
report notes that the veteran had several unskilled jobs 
since leaving the military.  He stated that he had left prior 
jobs as they interfered with his school.  While the veteran 
reported that he had experienced some problems in obtaining 
employment which he though was due to his psychiatric 
disorder, he could not provide any instances of particular 
problems at work caused by his dysthymic disorder.  He did 
not feel that he needed psychiatric treatment as he was able 
to perform his job duties as well as complete his school 
courses without any problems.  The examiner noted that he was 
oriented times four and was pleasant and cooperative during 
the interview.  No serious problems were noted in his recent 
or remote memory or in his ability to concentrate on tasks.  
He exhibited some mild problems in carrying out complex task 
instructions and in processing new information, especially 
when it was unexpected.  He was mildly impaired when 
responding appropriately to supervision and to co-workers on 
the job and was mildly impaired in being able to follow work 
instructions.  His cognitive functioning was estimated to be 
in the average range.  Based on a review of the veteran's 
medical records and the present evaluation, the examiner 
opined that the veteran's symptoms exhibited some mild 
impairment in his ability to process work procedures and 
instructions.  In addition, he was impaired to some extent in 
getting along with co-workers without any work disruptions.  
It was noted that the veteran should be able to perform a 
wide range of jobs in his ability range and no particular 
jobs would be ruled out with the exception of those 
situations in which he is faced with considerable stress 
involving face-to-face contact with people for extended 
periods of time.

In April 2000, the veteran was afforded a VA mental disorders 
examination.  He reported that he was not receiving any 
current treatment for dysthymia nor was he taking any 
medication for this disability.  He was working 80 hours a 
week at two jobs.  He worked for a liquor store and for 
McDonald's.  He was planning to return to school to obtain a 
degree in nursing.  He had a history of difficulty 
interacting with people at work when under stress.  This 
difficulty in coping with the stress and pressure of 
competitive employment has led to a decrease in his work 
performance at times.  He was mildly impaired in being able 
to follow work instructions and in impaired in being able to 
follow work instructions in and in ability to complete work 
related tasks in a timely manner.  His cognitive functioning 
is estimated to be in the average range.  He complained of 
mild levels of depression and reported difficulties with 
concentration.  The examiner noted that the veteran was on 
time for his examination and was friendly and cooperative 
during the interview.  He was dressed appropriately and his 
thought processes and though content appeared to be within 
normal limits.  He denied current delusions and 
hallucinations.  He also denied any suicidal or homicidal 
thought, ideation, plan, or intent.  He appeared to be able 
to maintain minimal personal hygiene and other basic 
activities.  He was fully oriented.  His speech was normal 
and his mood was pleasant.  Sleep impairment appeared to be 
chronic in nature, although recent sleep was good.  The 
examiner noted that he had conducted a previous examination 
of the veteran and that the veteran's symptoms had not 
increased in severity since that examination.  It was opined 
that the veteran was mildly impaired socially and 
occupationally.  Dysthymic disorder, chronic, mild to 
moderate was diagnosed.  A GAF of 61 was assigned which the 
examiner noted represented mild social and occupational 
impairment due to the veteran's service-connected psychiatric 
disorder.  

Legal Criteria.  The Court recently held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The RO's 
statement of the case and supplemental statements of the case 
indicated that all the evidence of record at the time of the 
November 1995 and December 1997 rating decisions was 
considered in assigning the original disability rating for 
the veteran's dysthymic disorder.  The RO, in effect, 
considered whether the facts showed that the veteran was 
entitled to a higher disability rating for this condition for 
any period of time since his original claim.  Thus, the RO 
did comply with the substantive tenets of Fenderson in its 
adjudication of the veteran's claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  For a 
claim where the veteran has disagreed with the original 
rating assigned for a service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  See Fenderson.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  
38 C.F.R. §§  4.2, 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Dysthymic disorder is evaluated using the 
General Formula for Rating Mental Disorders pursuant to 
Diagnostic Code 9433 of the Schedule.  38 C.F.R. § 4.130 
(2002).  Under these criteria, a rating of 50 percent is 
warranted where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 30 percent is warranted where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.

The veteran filed his claim in 1995.  The criteria for 
evaluation of mental disorders were amended during the 
pendency of the veteran's appeal, effective November 7, 1996.  
See 61 Fed. Reg. 52,700 (October 8, 1996).  Those rating 
criteria are substantially different from the previous 
criteria.  Pursuant to the criteria in effect prior to 
November 7, 1996, the General Formula for Rating 
Psychoneurotic Disorders provided that a 50 percent rating 
was warranted where the evidence showed that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 30 percent rating was 
warranted where the evidence showed definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  Diagnostic Code 9405 (1996).
 
The VA General Counsel has held that the word "definite," 
as used in 38 C.F.R. § 4.132 to describe a 30 percent degree 
of disability for purposes of rating claims based on certain 
mental disorders, should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  VAOPGCPREC 9-93 (Nov. 
9, 1993).

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 2000).  
It may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable 
to the appellant, unless it is clear from a facial comparison 
of both versions that one version is more favorable.  Id.  It 
is unclear from a facial comparison of both versions of the 
regulation, that one version is more favorable to the 
veteran.  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

Analysis.  The post-service medical evidence does not show 
that the veteran has occupational and social impairment with 
reduced reliability and productivity as contemplated by a 50 
percent disability rating under the schedular criteria 
presently in effect.  While the veteran was noted to have a 
flat affect during VA examination in November 1997, the 
evidence does not show that he had circumstantial, 
circumlocutory, or stereotyped speech.  While his speech was 
described as "slowed" in November 1997, in April 2000 his 
speech was normal.  The evidence does not show that the 
veteran experiences panic attacks more than once a week.  
While the veteran is shown to have some difficulty in 
understanding complex commands, his memory was not shown to 
be impaired.  Similarly, the evidence does not show that the 
veteran's abstract thinking was impaired.  Likewise, while 
the veteran was shown to have some disturbances of motivation 
and mood and or difficulty in establishing and maintaining 
effective work and social relationships, he was able to 
continue to work more than 40 hours a week and attend school.  
It is noted that a VA psychologist and VA vocational 
rehabilitation counselor have opined that the veteran's 
social and occupation impairment due to his dysthymic 
disorder is mild.  Based on the foregoing, the Board finds 
that an increased disability evaluation for the veteran's 
service-connected acquired psychiatric disorder is not 
warranted under the present schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Codes 9433 (2002). 

Similarly, while the evidence shows such symptoms as sleep 
disturbance, depressed mood, and difficulty getting along 
with co-workers and supervisors, the evidence does not show 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired as contemplated by a 50 percent disability rating 
under the old criteria.  As indicated previously, although 
the veteran stated that he has difficulty with relationships, 
he is able to function at work and was unable to report any 
particular occupational problems resulting from his service-
connected dysthymia.  While he has some industrial 
impairment, his dysthymic disorder does not result in 
considerable industrial impairment as contemplated by an 
increased rating.  On the contrary, the VA vocational 
rehabilitation counselor felt that the veteran should be able 
to perform a wide range of jobs in his ability ranges with 
the exception of jobs in which he would be exposed to face-
to-face contact with people for extended periods.  

The Board concludes that the evidence does not show that the 
veteran's level of social and industrial impairment rises to 
the level of considerable as envisioned in the rating 
criteria.  In the opinion of the Board, the veteran's level 
of impairment is more nearly characterized as definite.  
Therefore, the Board finds that the criteria for entitlement 
to a rating of in excess of 30 percent are not met pursuant 
to the criteria for the evaluation of mental disorders in 
effect prior to November 7, 1996.

Thus, the preponderance of the evidence is against a rating 
in excess of 30 percent for the veteran's service-connected 
psychiatric disorder as neither the old nor the new 
diagnostic criteria for an increased rating for this 
disability are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. Part 4, Diagnostic Codes 9405 
(1996) and 9433 (2002).


ORDER

A rating in excess of 30 percent for dysthymic disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

